NOW, THEREFORE, IT IS HEREBY ORDERED that the fees and expenses itemized in the Fee Application (ECF No. 44) are APPROVED under § 330(a)(4)(B) in the amount of $6,322.49 and DISAPPROVED to the extent of $2,490.00.
IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Memorandum of Decision and Order pursuant to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Jason L. Hunt, A. Todd Almassian, Esq., James M. Keller, Esq., Brett N. Rodgers, Esq., Elizabeth Clark, Esq., and the United States Trustee (by First Class U.S. Mail).
IT IS SO ORDERED.